PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the orders of the Florida Public Service Commission, viz. No. 7337 (dated September 21, 1966) and No. 7399 (dated November 18, 1966), and the Petitioners having failed to show a departure from essential requirements of law, it is ordered that said Petition be and the same is hereby denied.
THORNAL, C. J., and THOMAS, DREW, ERVIN and BARNS (Ret.), JJ„ concur.